United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-31128
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

RYAN WILLIAMS,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 99-CR-363-1-ALL
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Ryan Williams has

moved to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Williams has not filed a

response.   Our independent review of the brief and record

discloses no nonfrivolous issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.